—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered July 26, 1996, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 5 to 10 years, to run consecutively to a 30-day jail sentence for summary contempt of court, unanimously affirmed.
Defendant’s suppression motion was properly denied. The showup at the hospital where defendant was being treated was justified by the need for a prompt identification (see, People v Santiago, 251 AD2d 239, lv denied 92 NY2d 985).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification.
Defendant’s motion to dismiss the indictment was properly denied. The People properly introduced a busipess record into evidence before the Grand Jury (see, People v Guidice, 83 NY2d 630). In any event, even if we were to find the record to be inadmissible, we would find that the error did not rise to the level of impairment of the integrity of the Grand Jury proceeding (CPL 210.35 [5]).
There is no reasonable view of the evidence that would have warranted submission of criminal trespass as a lesser included offense.
We perceive no abuse of sentencing discretion. Concur — Williams, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.